DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 23 is allowed.

Claim Interpretation
Regarding claims 7-10, 17, and 19, the examiner interprets the “upwardly extending rails” to be the following elements in the annotated Fig 2 below. Regarding claims 8 and 17 the examiner interprets the “downwardly extending legs”  to be the following elements in annotated Fig 2 below: 

    PNG
    media_image1.png
    601
    1337
    media_image1.png
    Greyscale





Claim Objections
Claim 1 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
 Claim 1, line 10: -- absorbent drain tray -- Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  The term “transverse” is misspelled 
For this action only, the examiner interprets claim 10 as follows:
Claim 10, line 3: --transverse rails--.  Appropriate correction is required.

23 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
 Claim 23, line 1: -- absorbent drain tray -- Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, lines 4-5: the last instance of “a bottom surface of the absorbent drain tray” is unclear as to if the applicant is referring back to the same “bottom surface of the absorbent drain tray” previously claimed in lines 3-4 or a “new bottom surface of the absorbent drain tray” separate from the previously claimed “bottom surface of the absorbent drain tray” in lines 3-4.
For this action only, the examiner interprets claim 21 as: 
the bottom surface of the absorbent drain tray --. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2009/0211994 in view of Ash JP3204281.

Regarding claim 1, as best understood, Yang discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #10) including:
a base (Fig 1, #16);
a plurality of supports (annotated Fig 1 below) (sidewalls) for supporting washed kitchenware (For clarification, kitchenware are capable of leaning upon the supports (annotated Fig 1 below) (sidewalls) while resting on the base (Fig 1, #16)); and

a drain tray (Fig 1, #18) disposed underneath the base (Fig 1, #16) of the drying rack (Fig 1, #10), the drain tray (Fig 1, #18) is configured to receive the rinse water drained from the kitchenware [0030]. 


    PNG
    media_image2.png
    935
    1191
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    960
    1536
    media_image3.png
    Greyscale


Yang has been discussed above but does not explicitly teach an absorbent drain tray comprising diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 

Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 



In the alternative it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drain tray (Yang, Fig 1, #18) of Yang with the diatomaceous earth drain tray (Ash, Fig 5, #2) of Ash because the substitution of one known drain tray for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, modified Yang discloses the appliance, wherein the absorbent drain tray (Yang, Fig 1, #18) or (Ash, Fig 5, #2) is configured to wick moisture within the absorbent drain tray  (Yang, Fig 1, #18) or (Ash, Fig 5, #2) and away from a surface of the absorbent drain tray (Yang, Fig 1, #18) or (Ash, Fig 5, #2)  upon which the rinse water is drained upon (Ash, lines 219-224). 


Regarding claim 5, modified Yang discloses the appliance, the drying rack (Yang, Fig 1, #10) including a plurality of legs (Yang, Fig 1, #14 & #24) for or capable of supporting the drying rack (Yang, Fig 1, #10). 


Claims 1, 4-5, 7-9, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 2007/0131629 in view of Ash JP3204281.

Regarding claim 1, as best understood, Sullivan discloses an appliance (Fig 1), comprising:
a drying rack (Figs 1 & 2, #12) (pg 2, col 1, [0029], lines 1-6) including:
a base (annotated Fig 2 below) (Fig 2, #23, bottom surface);
a plurality of supports (annotated Fig 2 below) (#21 & #22) for supporting washed kitchenware (For clarification, kitchenware is capable of leaning against the supports (annotated Fig 2 below) (#21 & #22) while resting on the base (annotated Fig 2 below) (Figs 1 & 3, #23, bottom surface)); and
draining apertures (annotated Fig 2 below) (openings between wires) disposed through the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (Fig 2, #12), wherein the draining apertures (annotated Fig 2 below) (openings between wires) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (Fig 2, #12); and
a drain tray (Fig 2, #14) disposed underneath the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (#12) (as shown in Fig 1), the drain tray (Fig 1, #14) is configured to receive the rinse water drained from the kitchenware.

    PNG
    media_image4.png
    1006
    1427
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    983
    1386
    media_image5.png
    Greyscale


Sullivan has been discussed above but does not explicitly teach an absorbent drain tray comprising diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 

Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the drain tray (Sullivan, Figs 1 & 2, #14) of Sullivan from diatomaceous earth as taught by Ash resulting in an absorbent drain tray in order to absorb pools of water within the absorbent drain tray (Sullivan, Figs 1 & 2, #14) of Sullivan so that stagnant water does not accumulate within the absorbent drain tray (Sullivan, Figs 1 & 2, #14) of Sullivan.
In the alternative it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drain tray (Sullivan, Figs 1 & 2, #14) of Sullivan with the diatomaceous earth drain tray (Ash, Fig 5, #2) of Ash because the substitution of one known drain tray for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 4, modified Sullivan discloses the appliance, wherein the absorbent drain tray (Sullivan, Figs 1 & 2, #14) or (Ash, Fig 5, #2) is configured to wick moisture within the absorbent drain tray (Sullivan, Figs 1 & 2, #14) or (Ash, Fig 5, #2)  and away from a surface of the absorbent drain tray upon (Sullivan, Figs 1 & 2, #14)  or (Ash, Fig 5, #2) which the rinse water is drained upon (Ash, lines 219-224). 




Regarding claim 7, modified Sullivan discloses the appliance wherein the supports (Sullivan, annotated Fig 2 above) (Sullivan, #21 & #22) define upwardly extending rails (Sullivan, annotated Fig 2 below) disposed near opposing ends of the drying rack (Sullivan, Fig 2, #12). 


    PNG
    media_image6.png
    999
    1422
    media_image6.png
    Greyscale

Regarding claim 8, modified Sullivan discloses an appliance wherein the upwardly extending rails (Sullivan, annotated Fig 2 above) are connected to (indirectly connected to) or formed integral with downwardly extending legs (Sullivan, annotated 


    PNG
    media_image7.png
    982
    1380
    media_image7.png
    Greyscale



Regarding claim 9, modified Sullivan discloses an appliance wherein two corresponding upwardly extending rails (Sullivan, annotated Fig 2 above) from the upwardly extending rails are connected by a lateral support rail (Sullivan, annotated Fig 2 below, labelled beam)  extending along a length (Sullivan, annotated Fig 2 below) of the drying rack (Sullivan, Fig 2, #12).

    PNG
    media_image8.png
    957
    1421
    media_image8.png
    Greyscale


Regarding claim 21, as best understood, modified Sullivan discloses the appliance wherein legs (Sullivan, Fig 2, #25) of the drying rack (Sullivan, Fig 2, #12) support the absorbent drain tray (Sullivan, Figs 1 & 2, #14) or (Ash, Fig 5, #2) above a lowermost portion of the downwardly extending legs (Sullivan, annotated Fig 2 above) thereby exposing a bottom surface (Sullivan, Fig 2, #28) (For clarification, #28 is considered to be a bottom surface and the top portion of the rim #26 of the tray #14 of Sullivan is considered to be a top surface) or (Ash, annotated Fig 5 below) (For clarification, bottom surface is a relative term) of the absorbent drain tray (Sullivan, Figs 1 & 2, #14) or (Ash, Fig 5, #2) and enabling evaporation of absorbed moisture from the bottom surface of the absorbent tray.


    PNG
    media_image9.png
    721
    1159
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    684
    724
    media_image10.png
    Greyscale


Regarding claim 24, modified Sullivan discloses the drying appliance, wherein the absorbent drain tray (Sullivan, Fig 2, #14) or (Ash, Fig 5, #2) of modified Sullivan is configured to evaporate the rinse water wicked through the absorbent drain tray (Sullivan, Fig 2, #14) or (Ash, Fig 5, #2) from a bottom surface (Sullivan, Fig 2, #28) (For clarification, #28 is considered to be a bottom surface and the top portion of the rim #26 of the tray #14 of Sullivan is considered to be a top surface) or (Ash, annotated Fig 5 below) (For clarification, bottom surface is a relative term) of the absorbent drain tray (Sullivan, Fig 2, #14) or (Ash, Fig 5, #2).

Regarding claim 25, modified Sullivan discloses the drying appliance, the drying rack further including legs (Sullivan, Fig 2, #25), wherein the legs (Sullivan, Fig 2, #25) provide raised support to the drain tray (Sullivan, Fig 2, #14) or (Ash, Fig 5, #2) above a lower-most portion of the legs (Sullivan, Fig 2, #25) for 360 degree evaporation of the absorbed rinse water from an entire outer surface of the absorbent drain tray (Sullivan, Fig 2, #14) or (Ash, Fig 5, #2).



Claims 1, 4, 7, 10-11, 20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2005/0269273 in view of Ash JP3204281.

Regarding claim 1, Yang discloses an appliance (Fig 1), comprising:

a base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack);
a plurality of supports (annotated Fig 1 below) (left and right sides of the rack #12) for supporting washed kitchenware (For clarification, dishware such as plates stored within the drying rack (#12) are capable of resting upon the base while leaning against the supports (annotated Fig 1 below) (sides of the drying rack (#12)); and
draining apertures (annotated Fig 1 below) (corresponding openings between the bottom wires) disposed through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack) of the drying rack (Fig 1, #12), wherein the draining apertures (annotated Fig 1 below) (openings between each bottom wire) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of the rack) of the drying rack (Fig 1, #12); and
a drain tray (annotated Fig 1 below) disposed underneath the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of the rack) of the drying rack (Fig 1, #12), the drain tray (annotated Fig 1 below) is configured to receive the rinse water drained from the kitchenware. 

    PNG
    media_image11.png
    887
    1288
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    1040
    1308
    media_image12.png
    Greyscale

	 
Yang has been discussed above but does not explicitly teach an absorbent drain tray comprising diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 

Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the drain tray (Yang, annotated Fig 1 above) of Yang from diatomaceous earth as taught by Ash resulting in an absorbent drain tray in order to absorb pools of water within the absorbent drain tray (Yang, annotated Fig 1 above) of Yang so that stagnant water does not accumulate within the absorbent drain tray (Yang, annotated Fig 1 above) of Yang.
In the alternative it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drain tray (Yang, annotated Fig 1 above) of Yang with the diatomaceous earth drain tray (Ash, Fig 5, #2) of Ash because the substitution of one known drain tray for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 4, modified Yang discloses the appliance, wherein the absorbent drain tray (Yang, annotated Fig 1 above) or (Ash, Fig 5, #2) is configured to wick moisture within the absorbent drain tray (Yang, annotated Fig 1 above) or (Ash, Fig 5, #2) and away from a surface of the absorbent drain tray (Yang, annotated Fig 1 above) or (Ash, Fig 5, #2)  upon which the rinse water is drained upon (Ash, lines 219-224). 



    PNG
    media_image13.png
    765
    1322
    media_image13.png
    Greyscale


Regarding claim 10, modified Yang discloses the appliance, wherein the supports (Yang, annotated Fig 1 above) (Yang, left and right sides of the rack #12)  each comprise two corresponding upwardly extending rails (Yang, annotated Fig 1 above) that are connected by two transverse rails (Yang, annotated Fig 1 above, labelled beams) extending across a width of the drying rack (Yang, Fig 1, #12) respectively.




Regarding claim 20, modified Yang discloses the appliance, wherein the base (Yang, annotated Fig 1 above) (Yang, Fig 1, #14, base or bottom of rack) of the drying rack (Yang, Fig 1, #12) includes an extended aperture (Yang, annotated Fig 1 below), the extended aperture (Yang, annotated Fig 1 below) extending along a length (Yang, annotated Fig 1 below) of the base (Yang, Fig 1, #12) (For clarification, the “extended aperture” in claim 20 is claimed very broadly, for example claim 20 does not required the extended aperture to be larger than the draining apertures).  


    PNG
    media_image14.png
    965
    1433
    media_image14.png
    Greyscale


Regarding claim 27, Yang discloses a drying appliance (Fig 1), comprising:
a drying rack (Fig 1, #12) including:
a base (Fig 1, #14);
a plurality of supports (annotated Fig 1 above)(left and right sides of the rack #12) for supporting washed kitchenware; and
draining apertures (annotated Fig 1 above) (openings between base wires #14) disposed through the base (Fig 1, #14) of the drying rack, wherein the
draining apertures (annotated Fig 1 above) are configured to allow rinse water to drain from the kitchenware and through the base (Fig 1, #14) of the drying rack; and
a drain tray (annotated Fig 1 above) disposed underneath the base (Fig 1, #14) of the drying rack (Fig 1, #12).

	
Ash discloses an absorbent drain tray (Fig 5, #2), the absorbent drain tray (Fig 5, #2) comprising diatomaceous earth (line 209), the absorbent drain tray (Fig 5, #2) comprising one or more channels (#21) (lines 212-224) extending into and along a top surface of the absorbent drain tray (Fig 5, #2), wherein the one or more channels (#21) wick moisture within the absorbent drain tray (Fig 5, #2) and away from the top surface of drain tray (Fig 5, #2) upon which the rinse water is drained upon.

 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drain tray (Yang, Fig 1, #18) of Yang with the diatomaceous earth drain tray (Ash, Fig 5, #2) of Ash because the substitution of one known drain tray for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


.


    PNG
    media_image15.png
    645
    673
    media_image15.png
    Greyscale


Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273 and Ash JP3204281; as applied to claims 1, 4, 10-11, and 20 above, and further in view of Sullivan 2007/0131629.


Regarding claim 12, modified Yang discloses the appliance further comprising a plurality of drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10), the drying accessories  (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) are attached to the transverse rails (Yang, annotated Fig 1 above, labelled beams) by attachment portions (Yang, annotated Fig 1 below). 


    PNG
    media_image16.png
    832
    1531
    media_image16.png
    Greyscale


Modified Yang has been discussed above but is silent as to the drying accessories being a plurality of interchangeable drying accessories, wherein the drying accessories are removably and interchangeably attached to the transverse rails. 

Sullivan discloses a drying rack (Fig 2, #12) comprising a plurality of removable drying accessories (Fig 2, #16 & #18), wherein the drying accessories (Fig 2, #16 & #18) are removably attached to rails (annotated Fig 2 below) of supports (#21 & #22) [0028], [0035], & [0038]. 


    PNG
    media_image17.png
    942
    1382
    media_image17.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to removably attach the attachment portions (Yang, annotated Fig 1 above) of modified Yang to the transverse rails (Yang, annotated Fig 1 above, labelled beams) of the supports (Yang, annotated Fig 1 above) (Yang, left and right sides of the rack #12) of modified Yang as taught by Sullivan in order to make the drying rack of modified Yang more user friendly by enabling users to position the drying accessories and items stored thereon (i.e. glassware, knives, and utensils) at desired locations along the drying rack (Yang, Fig 1, #12) of modified Yang to conserve counter space.
The examiner maintains that the removable drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) of modified Yang as explained above are interchangeable drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) 

Regarding claim 13, modified Yang discloses the appliance wherein the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) include one or more glassware hangers (Yang, Fig 1, #18) for hanging glassware thereon.


Regarding claim 15, modified Yang discloses an appliance, wherein the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) include a utensil compartment (Yang, Fig 1, #26) for placement of washed utensils therein (For clarification, claim 15 does not require each of the drying accessories from the plurality of drying accessories to comprise a utensil compartment, therefore the examiner maintains that one (Yang, Fig 1, #22 & #10) of the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) includes a utensil compartment (Yang, Fig 1, #26)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273; Ash JP3204281 and Sullivan 2007/0131629; as applied to claims 12-13 and 15 above, and further in view of Richardson 2008/0156750.

Regarding claim 14, as best understood, modified Yang discloses has been discussed above but does not explicitly teach an appliance wherein the one or more glassware hangers each include a polymer cover disposed over an end thereof to protect and cushion glassware place thereon for drying. 

	Richardson teaches that it is old and well known for glassware holders (#14) to include polymer covers (Fig 2, #12) (pg 2, col 2, [0035], lines 6-16) which are configured to or capable of protecting and cushioning glassware (Abstract, lines 16-19). 

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach polymer covers to the distal ends (Yang, annotated Fig 1 above) of the one or more glassware hangers (Yang, Fig 1, #18) of modified Yang in order to protect the glassware stored thereon from being damaged (Richardson, Abstract, lines 16-19).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273;  Ash JP3204281 and Sullivan 2007/0131629; as applied to claims 12-13 and 15 above, and further in view of Elliot 3,580,394.

Regarding claim 16, modified Yang discloses the appliance wherein the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1,  #22 & #10) include a knife drying accessory (Yang Fig 1, #10 & #22).

Modified Yang has discussed above but does not explicitly teach an appliance wherein the knife drying accessory includes a wooden portion and a cushioning polymer portion, the cushioning polymer portion is configured to provide an internal cushion for a tip of a knife. 

Elliot discloses a knife holder (Figs 1 & 3, #10) that is made of wood (col 4, lines 8-10) and includes a cushioning polymer portion (Fig 3, #45), the cushioning polymer portion (Fig 3, #45) is configured to provide an internal cushion for an edge of a blade (including the tip) of a knife (col 3, lines 68-73). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a portion of the knife drying accessory (Yang, Fig 1, #10 & #22) from wood (Elliot, col 4, lines 8-10) and for the knife drying accessory (Yang, Fig 1, #10 & #22) to include a cushioning polymer portion (Elliot, Fig 3, #45) in order to prevent knives stored within the knife drying accessory (Yang Fig 1, #10 & #22) from being dulled (Elliot, col 3, lines 68-73). Further, it has been held to be within the general skill of a worker in the art to select a known material (i.e. wood) on the basis of its suitability for the intended use as a In re Leshin, 125 USPQ 416 (Wood is well known in the art for being easy to work with, easily accessible, light weight, and cost effective).

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li Jibin CN205215084 in view of Ash JP3204281 and Yang 2005/0269273.


 	Regarding claim 1, Li Jibin discloses an appliance (Fig 1), comprising:
a drying rack (annotated Fig 1 below) including:
a base (annotated Fig 1 below);
a plurality of supports (annotated Fig 1 below) for supporting washed kitchenware (kitchenware are capable of leaning against the supports (annotated Fig 1 below)); and
draining apertures (annotated Fig 1 below) disposed through the base (annotated Fig 1 below) of the drying rack (annotated Fig 1 below), wherein the draining apertures (annotated Fig 1 below) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) of the drying rack (annotated Fig 1 below).

    PNG
    media_image18.png
    844
    1121
    media_image18.png
    Greyscale


Li Jibin has been discussed above but does not explicitly teach an appliance comprising an absorbent drain tray disposed underneath the base of the drying rack, wherein the absorbent drain tray comprises diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 

Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 


  

    PNG
    media_image19.png
    891
    1361
    media_image19.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent tray (Ash, Fig 5, #2)  underneath the drying rack (Li Jibin, annotated Fig 1 above) of Li Jibin using the teaching of Yang (which teaches that it is old and well known in the art for a drying rack to be placed upon a drain tray) in order to prevent water from dishes stored on the drying rack (Li Jibin, annotated Fig 1 above) of Li Jibin from falling on a support surface upon which the drying rack (Li Jibin, annotated Fig 1 above) of Li Jibin is placed on and prevent large pools of water from accumulating within the absorbent drain tray (Ash, Fig 5, #2). 






Regarding claim 17, as best understood, modified Li Jibin discloses a drying appliance wherein the supports (Li Jibin, annotated Fig 1 above) comprise upwardly extending rails (Li Jibin, annotated Fig 1 below), the drying appliance further comprising downwardly extending legs (Li Jibin, annotated Fig 1 below), wherein the upwardly extending rails (Li Jibin, annotated Fig 1 below) and downwardly extending legs (Li Jibin, annotated Fig 1 below) are pivotally attached to the base (Li Jibin, annotated Fig 1 above) of the drying rack (Li Jibin, annotated Fig 1 above) to be collapsible into a reduced height (as shown in Li Jibin, Fig 2).


    PNG
    media_image20.png
    856
    1511
    media_image20.png
    Greyscale


s 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Audibert 10,694,922 in view of Ash JP3204281 and Yang 2005/0269273.

Regarding claim 1,  Audibert discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #100) including:
a base (Fig 1, #110);
a plurality of supports (Fig 1, #180 & #190) for or capable of supporting washed kitchenware (For clarification, the kitchenware is not positively claimed, therefore the examiner maintains that the supports #180 & #190 are capable of indirectly supporting kitchenware when the kitchenware is placed within the apertures #120 of the base #110 or when kitchenware is placed on top of the base #110); and
draining apertures (Fig 1, #120) disposed through the base (Fig 1, #110) of the drying rack (Fig 1, #100), wherein the draining apertures (Fig 1, #120) are configured to allow rinse water to drain from the kitchenware and through the base (Fig 1, #110) of the drying rack (Fig 1, #100).

Audibert has been discussed above but does not explicitly teach an appliance comprising an absorbent drain tray disposed underneath the base of the drying rack, wherein the absorbent drain tray comprises diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 



Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 

Yang teaches that it is old and well known in the art for a drying rack (Figs 1 & 2, #14) to be placed upon a drain tray (annotated Fig 1 below). 
  

    PNG
    media_image19.png
    891
    1361
    media_image19.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent tray (Ash, Fig 5, #2)   underneath the drying rack (Audibert, Fig 1, #100) of Audibert using the teaching of Yang (which teaches that it is old and well known in the art for a drying rack to be placed upon a drain tray) in order to prevent water from kitchenware and other items 

Regarding claim 18,  modified Audibert discloses an appliance wherein the base (Audibert, Fig 1, #110) is a first base (Audibert, Fig 1, #110), wherein the drying appliance further comprises a secondary base (Audibert, Fig 1, #140) disposed below the first base (Audibert, Fig 1, #110), the secondary base (Audibert, Fig 1, #140) including apertures there through (Audibert, Fig 1, #150), a length of the apertures (Audibert, Fig 1, #150) of the secondary base (Audibert, Fig 1, #140) (Apertures #150 are square shaped, therefore they each have a length) being smaller than the draining apertures (Audibert, Fig 1, #120) of the first base (Audibert, Fig 1, #110) disposed directly above the secondary base (Audibert, Fig 1, #140) (as shown in Fig 1) to allow kitchenware to extend through the first base (Audibert, Fig 1, #110) and be supported by the first base (Audibert, Fig 1, #110) while being further supported by the apertures (Audibert, Fig 1, #150) of the secondary base (Audibert, Fig 1, #140) (Audibert, col 3, lines 44-50). 

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta 2,708,037 in view of Ash JP3204281 and Yang 2005/0269273.


a drying rack (Fig 1) including:
a base (annotated Fig 1 below) (bottom surface);
a plurality of supports (annotated Fig 1 below) (sides) for supporting washed kitchenware (kitchenware are capable of leaning against the supports (annotated Fig 1 below); and
draining apertures (annotated Fig 1 below) (openings between wires) disposed through the base (annotated Fig 1 below) of the drying rack (Fig 1), wherein the draining apertures (annotated Fig 1 below) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) of the drying rack. 

    PNG
    media_image21.png
    792
    1216
    media_image21.png
    Greyscale




    PNG
    media_image22.png
    946
    1286
    media_image22.png
    Greyscale

Planeta has been discussed above but does not explicitly teach an appliance comprising an absorbent drain tray disposed underneath the base of the drying rack, wherein the absorbent drain tray comprises diatomaceous earth and is configured to absorb and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray. 


 	Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 

Yang teaches that it is old and well known in the art for a drying rack (Figs 1 & 2, #14) to be placed upon a drain tray (annotated Fig 1 below). 
  

    PNG
    media_image19.png
    891
    1361
    media_image19.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent tray (Ash, Fig 5, #2)  underneath the drying rack (Planeta, Fig 1) of Planeta using the teaching of Yang (which teaches that it is old and well known in the art for a drying rack to be placed upon a drain tray) in order to prevent water from kitchenware and other items stored on the drying rack (Planeta, Fig 1) of Planeta from falling on a support surface upon which the drying rack (Planeta, Fig 1) of Planeta is placed on and prevent large pools of water from accumulating within the absorbent drain tray (Ash, Fig 5, #2). 


.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dumas FR671005 in view of Ash JP3204281.

Regarding claim 26, Dumas discloses a drying appliance (Fig 1), comprising:
a drying rack (Fig 1, b & c) including:
a base (Fig 1, b);
a plurality of supports (Fig 1 & 3, c) for supporting washed kitchenware; and
draining apertures (bottom openings between wires of the base b) disposed through the base (Fig 1, b) of the drying rack, wherein the
draining apertures (bottom openings between wires of the base b) are configured to allow rinse water to drain from the kitchenware and through the base (Fig 1, b) of the drying rack; and




Dumas has been discussed above but does not explicitly teach an absorbent drain tray, wherein the absorbent drain tray comprises diatomaceous earth.


Ash discloses a tableware drying board or drain tray (Fig 5, #2) comprising diatomaceous earth (line 209) and is configured to or capable of absorbing and evaporate the rinse water drained from the kitchenware, wherein the drain tray is configured to absorb and wick the rinse water through the absorbent drain tray (Fig 5, #2) (lines 207-209 & 219-224). 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the drain tray (Dumas, Fig 1, d) of Dumas from diatomaceous earth as taught by Ash resulting in an absorbent drain tray in order to absorb pools of water within the absorbent drain tray (Dumas, Fig 1, d) of Dumas so that stagnant water does not accumulate within the absorbent drain tray (Dumas, Fig 1, d) of Dumas. 


Response to Arguments
Applicant's arguments filed on 05/19/21 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631